IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-15-00397-CR

WILLIAM DAVID WAGNER,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the 361st District Court
                               Brazos County, Texas
                         Trial Court No. 14-04379-CRF-361


                                        ORDER


       The reporter’s record in this appeal was originally due on December 7, 2015. After

an abatement hearing, the reporter’s record was filed on March 8, 2016. However, the

reporter who prepared the reporter’s record for this appeal failed to file a duplicate of the

reporter’s record with the trial court clerk as required by the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 34.6(h). By order dated March 31, 2016, the Court ordered
the reporter to file a duplicate of the reporter’s record in this case with the Brazos County

District Clerk’s Office within 7 days of the date of the order.

        On April 6, 2016, appellant’s motion for extension of time to file his brief was filed

with this Court. Appellant asserts that, although he does not know if the reporter filed

the duplicate record with the district clerk as ordered, the reporter mailed appellant a

copy of the reporter’s record which appellant received on April 5, 2016.1 Appellant’s brief

is due April 15, 2016, and appellant asserts he cannot review the record and prepare his

brief by that date. Appellant requests an extension of time to file his brief until June 13,

2016.

        Appellant’s motion is GRANTED. Appellant’s brief is due June 13, 2016.




                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed May 5, 2016




1 On April 20, 2016, the Clerk of this Court was able to confirm that a copy of the reporter’s record had
finally been filed with the trial court clerk.

Wagner v. State                                                                                   Page 2